Name: 2014/266/EU: Council Decision of 6 May 2014 on the position to be adopted on behalf of the European Union within the Joint Committee established by the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 as regards the adaptation of Protocol 3 to the Agreement (Definition of the concept of Ã¢ originating productsÃ¢ and methods of administrative cooperation) following Croatia's accession to the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  international affairs;  executive power and public service;  Europe;  international trade
 Date Published: 2014-05-13

 13.5.2014 EN Official Journal of the European Union L 138/86 COUNCIL DECISION of 6 May 2014 on the position to be adopted on behalf of the European Union within the Joint Committee established by the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 as regards the adaptation of Protocol 3 to the Agreement (Definition of the concept of originating products and methods of administrative cooperation) following Croatia's accession to the European Union (2014/266/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The concept of originating products and methods of administrative cooperation are set out in Protocol 3 to the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972 (1) (the Agreement). (2) Upon Croatia's accession to the European Union on 1 July 2013, trade between Croatia and the Swiss Confederation (Switzerland) is subject to the Agreement and the application of the trade agreements concluded between Croatia and Switzerland is discontinued from that date. (3) In order to ensure the proper functioning of the Agreement and with a view to facilitating the work of economic operators and customs administrations, Protocol 3 should therefore be amended accordingly. (4) Pursuant to Article 39 of Protocol 3, the Joint Committee may decide to amend the provisions of that Protocol. (5) The position of the Union within the EU-Switzerland Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the Union's behalf within the EU-Switzerland Joint Committee with regard to an amendment to Protocol 3 to the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972, shall be based on the draft Decision of the Joint Committee attached to this Decision. Article 2 The Decision of the Joint Committee shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 May 2014. For the Council The President G. STOURNARAS (1) OJ L 300, 31.12.1972, p. 189. DRAFT DECISION No ¦/2014 OF THE EU-SWITZERLAND JOINT COMMITTEE of ¦ 2014 amending Protocol No 3 of the Agreement between the European Economic Community and the Swiss Confederation concerning the definition of the concept of originating products and methods of administrative cooperation THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Swiss Confederation, signed in Brussels on 22 July 1972, hereinafter referred to as the Agreement, and in particular Article 11 thereof, Having regard to Protocol No 3 to the Agreement concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as Protocol No 3, and in particular Article 39 thereof, Whereas: (1) The Republic of Croatia, hereinafter referred to as Croatia, acceded to the European Union on 1 July 2013. (2) Upon Croatia's accession, trade between Croatia and the Swiss Confederation (Switzerland), is covered by the Agreement and the application of the trade agreements concluded between Switzerland and Croatia is discontinued from that date. (3) With effect from Croatia's accession, goods originating in Croatia imported into Switzerland in the framework of the Agreement are to be treated as being of Union origin. (4) From 1 July 2013 trade between Croatia and Switzerland should therefore be subject to the Agreement as amended by this Act. (5) In order to ensure a smooth transition process and guarantee legal certainty, some technical amendments to Protocol No 3, as well as transitional measures, are required. (6) Similar transitional measures and procedures are provided for in point 5 of Annex IV to the 2012 Act of Accession. (7) Protocol No 3, subject to the following transitional dispositions, should therefore apply from 1 July 2013, HAS ADOPTED THIS DECISION: SECTION I TECHNICAL AMENDMENTS TO THE TEXT OF THE PROTOCOL Article 1 Rules of origin Protocol No 3 is amended as follows: (a) Annex IVa is replaced by the text set out in Annex I to this Decision; (b) Annex IVb is replaced by the text set out in Annex II to this Decision. SECTION II TRANSITIONAL PROVISIONS Article 2 Proof of origin and administrative cooperation 1. Proofs of origin properly issued by either Croatia or Switzerland or made out in the framework of a preferential agreement applied between them shall be accepted in the respective countries, provided that: (a) the acquisition of such origin confers preferential tariff treatment on the basis of the preferential tariff measures contained in the Agreement; (b) the proof of origin and the transport documents were issued or made out no later than the day before the date of accession; and (c) the proof of origin is submitted to the customs authorities within the period of four months from the date of accession. Where goods were declared for importation in either Croatia or Switzerland, prior to the date of accession, under a preferential agreement applied between Croatia and Switzerland at that time, proof of origin issued retrospectively under that agreement may also be accepted provided that it is submitted to the customs authorities within the period of four months from the date of accession. 2. Croatia is authorised to retain the authorisations with which the status of approved exporters has been granted in the framework of a preferential agreement applied between Croatia and Switzerland prior to the date of accession, provided that: (a) such a provision is also provided for in the agreement concluded prior to the date of accession between Switzerland and the Community; and (b) the approved exporters apply the rules of origin in force under that agreement. Those authorisations shall be replaced no later than one year after the date of accession by new authorisations issued under the conditions of the Agreement. 3. Requests for subsequent verification of proof of origin issued under the preferential agreement referred to in paragraphs 1 and 2 shall be accepted by the competent customs authorities of either Switzerland or Croatia for a period of three years after the issue of the proof of origin concerned and may be made by those authorities for a period of three years after acceptance of the proof of origin submitted to those authorities in support of an import declaration. Article 3 Goods in transit 1. The provisions of the Agreement may be applied to goods exported from either Croatia to Switzerland or Switzerland to Croatia, which comply with the provisions of Protocol No 3 and that on the date of accession are either in transit or in temporary storage, in a customs warehouse or in a free zone in Croatia or in Switzerland. 2. Preferential treatment may be granted in such cases, subject to the submission to the customs authorities of the importing country, within four months of the date of accession, of a proof of origin issued retrospectively by the customs authorities of the exporting country. Article 4 Entry into force This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2013. Done at For the Joint Committee The Chairman ANNEX I ANNEX IVa TEXT OF THE INVOICE DECLARATION The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã   Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ (1), Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ Ã ´Ã µÃ Ã ¾ Ã Ã Ã ½Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦ Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (2). Spanish version El exportador de los productos incluidos en el presente documento [autorizaciÃ ³n aduanera no ¦ (2)] declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch, majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolliameti kinnitus nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã' Ã ±Ã Ã ¹Ã ¸. ¦ (1)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs authorization No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin. French version L'exportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re no ¦ (1)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (2). Croatian version Izvoznik proizvoda obuhvaÃ enih ovom ispravom (carinsko ovlaÃ ¡tenje br ¦ (1)) izjavljuje da su, osim ako je drukÃ ije izriÃ ito navedeno, ovi proizvodi ¦ (2) preferencijalnog podrijetla. Italian version L'esportatore delle merci contemplate nel presente documento [autorizzazione doganale n. ¦ (1)] dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardytÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr. ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  jelzÃ ©s hianyÃ ¡ban az Ã ¡ruk kedvezmÃ ©nyes ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar li mhux hekk, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) oÃ wiadcza, Ã ¼e  jeÃ li wyraÃ ºnie nie okreÃ lono inaczej  produkty te majÃ ¦ (2) pochodzenie preferencyjne. Portuguese version O exportador dos produtos cobertos pelo presente documento [autorizaÃ §Ã £o aduaneira n.o ¦ (1)], declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2). Romanian version Exportatorul produselor ce fac obiectul acestui document [autorizaÃ ia vamalÃ  nr. ¦ (1)] declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ ialÃ  ¦ (2). Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2) Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t. ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2) Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyn- dighetens tillstÃ ¥nd nr ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2) (3) (Place and date) (4) (Signature of the exporter, in addition the name of the person signing the declaration has to be indicated in clear script) (1) When the invoice declaration is made out by an approved exporter, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM . (3) These indications may be omitted if the information is contained on the document itself. (4) In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory. ANNEX II ANNEX IVb TEXT OF THE INVOICE DECLARATION EUR-MED The invoice declaration EUR-MED, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã   Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ (1) Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ Ã ´Ã µÃ Ã ¾ Ã Ã Ã ½Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦ Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Spanish version El exportador de los productos incluidos en el presente documento [autorizaciÃ ³n aduanera n o ¦ (1)] declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind.  cumulation applied with (name of the country/countries)  no cumulation applied (3) Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolliamenti kinnitus nr ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul, kui on selgelt nÃ ¤idatud teisiti  cumulation applied with (name of the country/countries)  no cumulation applied (3) Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸. ¦ (1)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin.  cumulation applied with (name of the country/countries)  no cumulation applied (3) French version L'exportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re n o ¦ (1)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Croatian version Izvoznik proizvoda obuhvaÃ enih ovom ispravom (carinsko ovlaÃ ¡tenje br ¦ (1) izjavljuje da su, osim ako je drukÃ ije izriÃ ito navedeno, ovi proizvodi ¦(2) preferencijalnog podrijetla;  cumulation applied with (name of the country/countries)  no cumulation applied (3) Italian version L'esportatore delle merci contemplate nel presente documento [autorizzazione doganale n. ¦ (1)] dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme ¦ (2):  cumulation applied with (name of the country/countries)  no cumulation applied (3) Lithuanian version Ã iame dokumente iÃ ¡vardytÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr. ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s.  cumulation applied with (name of the country/countries)  no cumulation applied (3) Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk kedvezmÃ ©nyes ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak.  cumulation applied with (name of the country/countries)  no cumulation applied (3) Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni tad-dwana Nru ¦ (1)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar li mhux hekk, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie.  cumulation applied with (name of the country/countries)  no cumulation applied (3) Portuguese version O abaixo-assinado, exportador dos produtos abrangidos pelo presente documento [autorizaÃ §Ã £o aduaneira n.o ¦ (1)], declara que, salvo indicaÃ §Ã £o expressa em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Romanian version Exportatorul produselor ce fac obiectul acestui document [autorizaÃ ia vamalÃ  nr. ¦ (1)] declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ ialÃ  ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente [Ã Ã ­slo povolenia ¦ (1)] vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, tieto vÃ ½robky majÃ º preferenÃ nÃ ½ pÃ ´vod v ¦ (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Slovenian version Izvoznik blaga, zajetega s tem dokumentom (pooblastilo carinskih organov Ã ¡t. ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo.  cumulation applied with (name of the country/countries)  no cumulation applied (3) Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2).  cumulation applied with (name of the country/countries)  no cumulation applied (3) (4) (Place and date) (5) (Signature of the exporter, in addition the name of the person signing the declaration has to be indicated in clear script) (1) When the invoice declaration is made out by an approved exporter, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM . (3) Complete and delete where necessary. (4) These indications may be omitted if the information is contained on the document itself. (5) In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory.